DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on 01/03/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A communication device comprising: transceiver circuitry configured to 
transmit, to another communication device, a first frame including both a block ACK (BA) request parameter for requesting to transmit a data frame and at least one piece of data, the first frame being based on a request for transmitting the at least one piece of data, and 
receive, from the another communication device, a second frame including a BA response parameter for the data frame and also including a confirmation response to the at least one piece of data, wherein the transceiver circuitry is further configured to determine whether the request for transmitting the at least one piece of data occurs based on storing of the at least one piece of data in a transmission buffer.



Claim 3 (Cancelled)

Claim 4 (Original):  The communication device according to claim 1, wherein the transceiver circuitry is further configured to transmit a request for changing the BA response parameter.

Claim 5 Original):  The communication device according to claim 1, wherein the BA request parameter includes information regarding a size of data stored in a transmission buffer.

Claim 6 (Original):  The communication device according to claim 1, wherein a sequence number of the at least one piece of data included in the first frame is set as a start sequence number of a block ACK.

Claim 7 (Original):  The communication device according to claim 2, wherein the transceiver circuitry is further configured to cancel the transmission of the data frame in a case in which the transmission of the data frame is not executed within a predetermined period.

Claim 8 (Original):  The communication device according to claim 7, wherein at least one of the BA request parameter or the BA response parameter includes information indicating the predetermined period.

Claim 9 (Original):  The communication device according to claim 1, wherein the at least one piece of data includes a plurality of pieces of data, where the plurality of pieces of data are transmitted with the first frame or the data frame at one time.

Claim 10 (Original):  The communication device according to claim 9, wherein the plurality of pieces of data the first frame or the data frame are aggregated according to the BA response parameter.

Claim 11 (Original):  The communication device according to claim 9, wherein the first frame or the data frame comprises a multiplexed frame.

Claim 12 (Currently Amended):  A communication device comprising: transceiver circuitry configured to 
receive, from another communication device, a first frame including both a block ACK (BA) request parameter for requesting to transmit a data frame and at least one piece of data, the first frame being based on a request for transmitting the at least one piece of data, and 
transmit, to the another communication device, a second frame including a BA response parameter for the data frame and also including a confirmation response to the at least one piece of data, wherein the transceiver circuitry is further configured to determine whether the request for transmitting the at least one piece of data occurs based on storing of the at least one piece of data in a transmission buffer.

Claim 13 (Original):  The communication device according to claim 12, wherein the transceiver circuitry is further configured to schedule a reception of the data frame based on the BA response parameter included in the transmitted second frame.

Claim 14 (Original):  The communication device according to claim 12, wherein the BA response parameter includes information regarding a size of data allowed to be stored in a reception buffer.
Claim 15 (Original):   The communication device according to claim 12, wherein a sequence number of the at least one piece of data included in the first frame is set as a start sequence number of a block ACK.

Claim 16 (Original):  The communication device according to claim 13, wherein the transceiver circuitry is further configured to cancel the transmission of the block ACK in a case in which the data frame is not received within a predetermined period.

Claim 17 (Original):  The communication device according to claim 12, wherein the transceiver circuitry is further configured to receive and process a request for changing the BA response parameter.

Claim 18 (Currently Amended):  A communication method performed by transceiver circuitry of a device, the method comprising:
transmitting, by the transceiver circuitry to another device, a first frame including both a block ACK (BA) request parameter for requesting to transmit a data frame and at least one piece of data, the first frame being based on a request for transmitting the at least one piece of data, and 
receiving, from the another device, a second frame including a BA response parameter for the data frame and also including a confirmation response to the at least one piece of data, wherein the transceiver circuitry is further performs determining whether the request for transmitting the at least one piece of data occurs based on storing of the at least one piece of data in a transmission buffer.

Claim 19 (Currently Amended):  A communication method performed by transceiver circuitry of a device, the method comprising: 
receiving, by the transceiver circuitry from another device, a first frame including both a block ACK (BA) request parameter for requesting to transmit a data frame and at least one piece of data, the first frame being based on a request for transmitting the at least one piece of data, and 
transmitting, to the another device, a second frame including a BA response parameter for the data frame also including and a confirmation response to the at least one piece of data, wherein the transceiver circuitry is further performs determining whether the request for transmitting the at least one piece of data occurs based on storing of the at least one piece of data in a transmission buffer.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 and 07/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/30/2020.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10728006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
(i) Claims 1-2 and 4-19 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 1, 12, 18 and 19 … the first frame being based on a request for transmitting the at least one piece of data, and receive, from the another communication device, a second frame including a BA response parameter for the data frame and also including a confirmation response to the at least one piece of data, wherein the transceiver circuitry is further configured to determine whether the request for transmitting the at least one piece of data occurs based on storing of the at least one piece of data in a transmission buffer … in combination with other limitations recited as specified in claims 1, 12, 18 and 19.
Note that the first closest prior art Goel et al. (US 8,898,466 B1, hereinafter “Goel”) discloses a communication device [see Fig. 1, 3, 5, col. 3 lines 50-60, col. 7 lines 10-30; transmitting station (originator)] comprising: a communication unit configured to [see Fig. 3, col. 7 lines 19-21; a communication interface] transmit a first frame including a request parameter and at least one piece of data for a block acknowledge (ACK) [see Fig. 5, col. 7 lines 62-66, col. 8 lines 6-15; transmit a special BA session setup request frame that includes data indicative of a request to set up a BA session and data indicative of the capability of the originator 510 to implement the BA mechanism in a secure manner (an enhanced version of the ADDBA request frame overloaded with a special Secure BA Capability (SBAC) field)] and receive a second frame including a confirmation response to a response parameter and the data for the block ACK [see Fig. 5, col. 8 lines 25-34; receive a BA session setup response frame (an ADDBA response frame) overloaded with the SBAC field indicating the capability of the recipient 520 to implement the BA mechanism in a secure manner]. However, Goel fails to disclose or render obvious the above italic limitations as claimed.
Note that the second closest prior art Nakashima et al. (US 2007/0162813 A1, hereinafter “Nakashima”) discloses the request parameter includes information regarding a size of data stored in a transmission buffer [see para. 28; receiving station is notified of the buffer size of the transmitting station in the BlockAck initiation process]; and the communication unit ends the transmission of the data frame based on the response parameter in a case in which the transmission of the data frame based on the response parameter is not executed for a predetermined period [see para. 99; If the receiving station does not receive a data frame requesting the BlockAck scheme within a predetermined period, the receiving station regards the use of the BlockAck scheme as having been terminated and releases the resource being used for the BlockAck scheme]. However, Nakashima fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closest prior art Ginzburg (US 2006/0203752 A1) discloses transmitting data frames to a wireless recipient device during a current BA window of the BA transaction, said current BA window having a first BA window size; decreasing said first BA window size for use during a subsequent BA window of the BA transaction when a receive buffer of said wireless recipient device becomes full before an end of said current BA window is reached while transmitting data frames; and increasing said first BA window size for use during said subsequent BA window of the BA transaction when an end of said current BA window is reached while transmitting data frames [see Fig. 1, 3, para. 17-21]. However, Ginzburg fails to disclose or render obvious the above italic limitations as claimed.
Thus, Goel, Nakashima, and Ginzburg taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
(ii) Claims 1-20 are also allowable over non-statutory double patenting rejection since the terminal disclaimer filed on 01/03/2022 was approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2018/0034595 A1), see Fig. 3, 17, para. 59-61, 112, discloses a method by which an AP transmits ACK/NACK signals through a Block Ack (BA) frame for data transmitted from a plurality of stations in a WLAN system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469